Citation Nr: 1003029	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.  

2.  Entitlement to an initial increased evaluation in excess 
of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active military duty from January 1957 
to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
bilateral hearing loss, assigning a 20 percent evaluation; 
and granted service connection for tinnitus, assigning a 10 
percent evaluation.  

The issue of entitlement to an initial increased evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.  

2.  The Veteran has not submitted evidence tending to show 
that his service-connected tinnitus requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his service-connected tinnitus is 
more disabling than contemplated by the current 10 percent 
evaluation.  

The VA Rating Schedule limits a Veteran to a single 
disability evaluation for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
541 F.3d. 1344 (2006).  As the Veteran's tinnitus has been 
assigned the maximum schedular evaluation under Diagnostic 
Code 6260, there is no legal basis upon which to award a 
higher evaluation under such code.  Therefore, his appeal 
must be denied as a matter of law inasmuch as he has failed 
to state a claim on which relief can be granted.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

According to January 2010 written argument, it was noted that 
the Veteran is seeking extraschedular consideration for his 
tinnitus.  The representative noted that the Veteran believes 
his tinnitus is so severe that it is affecting his 
employability.  The Veteran indicated that he was turned down 
for employment with "E.I. Dupont" by the company's 
screening physician due to his service connected 
disabilities; however, he also stated he convinced the 
company to hire him despite his disabilities.  He then 
reiterated that his tinnitus is severe and imposes a greater 
limit on his employability than what is reflected by the 
current rating.

The Board notes that 38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluation assigned.  What the Veteran has not shown in this 
case is that his service-connected tinnitus has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  As the Veteran indicated, the company that he 
interviewed with actually hired him, therefore he is 
currently working.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's service-
connected tinnitus for any time during the current appeal.  
In the absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular evaluation are 
not met.  

In sum, the Board finds that an evaluation in excess of 10 
percent for tinnitus is not warranted.  The appeal is denied.

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  


REMAND

The Veteran is also seeking an initial evaluation in excess 
of 20 percent for his bilateral hearing loss.  In 
correspondence received in February 2006, he essentially 
asserted that his hearing loss has worsened.  His last VA 
audiological examination was conducted in May 2005. 

Given the circumstances in this case, VA is required to 
afford the Veteran a contemporaneous VA examination to assess 
the current nature, extent, and severity of his service-
connected disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.



Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran 
for a VA audiological examination to 
determine the severity of his service-
connected bilateral hearing loss.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail, including all 
puretone thresholds, puretone threshold 
averages and Maryland CNC tests.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this should be 
acknowledged in the report.

2.  After the above has been completed, 
the AMC should readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 20 percent for bilateral 
hearing loss, taking into consideration 
all evidence added to the claims folder 
since the most recent VA adjudication.  
If the issue on appeal continues to be 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.

Thereafter, the case must be returned to the Board for 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


